Citation Nr: 1226619	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  07-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine, claimed as residuals of a neck injury, to include as secondary to service-connected residuals of a left clavicle fracture. 

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include radiculopathy of the neck and left shoulder as secondary to the service-connected residuals of a left clavicle fracture. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a left clavicle fracture, to include restoration of a 40 percent rating from December 1, 2007.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2010, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

The Board remanded the case for further action by the originating agency in October 2010.  The case has now returned to the Board for further appellate action.  

The Board's October 2010 remand included the claim for entitlement to service connection for an acquired psychiatric disorder.  In a March 2012 rating decision, service connection was granted for posttraumatic stress disorder (PTSD) with depression effective May 22, 2006.  The award of service connection constitutes a full grant of the benefit sought on appeal, and the claim for entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  

The issue of service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have neuropathy or radiculopathy of the left arm or cervical spine. 

2.  The Veteran's left upper extremity disability, diagnosed as myofascial pain syndrome, chronic tendonitis with impingement, and transient peripheral nerve entrapment, is not etiologically related to active duty service or a service-connected disease or injury.

3.  In February 2007, the RO notified the Veteran of a proposal to reduce the disability rating for residuals of a left clavicle fracture from 40 percent to noncompensably disabling.  

4.  A September 2007 rating decision reduced the rating for the Veteran's left clavicle disability from 40 percent to 10 percent effective December 1, 2007.

5.  At the time of the reduction, the 40 percent rating for the left clavicle disability had been in effect since July 30, 2004, a period less than five years.

6.  The record demonstrates that at the time the RO reduced the 40 percent evaluation assigned to the Veteran's residuals of a left clavicle fracture there had been sustained material improvement in the symptoms attributable to that disability.

7.  Residuals of a left clavicle fracture are manifested by pain and movement of the left arm restricted to the shoulder level with moderate malunion; there is no ankylosis or nonunion of the clavicle, scapula, or humerus, and no nerve impairment.  


CONCLUSIONS OF LAW

1.  A chronic left upper extremity disability, including myofascial pain syndrome, chronic tendonitis with impingement, and transient peripheral nerve entrapment, was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

2.  The criteria for restoration of a 40 percent rating from December 1, 2007 for residuals of a left clavicle fracture have not been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.13, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2011).

3.  For the period beginning December 1, 2007, the schedular criteria for a 20 percent rating, but not higher, for residuals of a left clavicle fracture are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran contends that service connection is warranted for a disability of the left upper extremity manifested by various neurological symptoms such as shooting pain from the left shoulder to the left hand, numbness, and other sensory loss.  The Veteran's contentions regarding this disability are two-fold; first, he contends that service connection is warranted because of an injury that occurred during active duty service, and second, the Veteran argues that his current left arm disability is secondary to the service-connected residuals of a left clavicle fracture. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  The new regulation imposes additional burdens and could have retroactive effects.  Hence, the Board will apply the old version of the regulation as the Veteran's claims for service connection were received prior to the change in the regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Although the record clearly establishes the presence of a current disability of the left upper extremity, there has been some disagreement in the medical evidence with respect to the appropriate diagnosis for the Veteran's complaints of pain and numbness in his left arm.  Throughout the claims period, the Veteran's symptoms have been associated with several diagnoses, including shoulder tendonitis and impingement, cervical radiculopathy, myofascial pain syndrome, cervical myelopathy, and most recently, transient peripheral nerve entrapment. 

The Veteran first complained of left arm pain at the VAMC in May 2000, when he reported a burning sensation from his left hand to his shoulder.  A March 2001 MRI indicated tendonitis of the supraspinatous tendon.  In December 2003, the Veteran was examined as part of a physical medicine and rehabilitation (PM&R) consultation, and manifested left paresthesias and decreased vibratory sense.  A diagnosis of left shoulder tendonitis and impingement was rendered, as well as possible cervical radiculopathy.  A nerve conduction study was performed in January 2004 that was negative for abnormalities except for a trigger point at the left supraspinatus.  

The Veteran continued to receive treatment for supraspinatous tendonitis with impingement, and the diagnosis was reiterated during a September 2004 VA examination.  In July 2004, during a physical therapy examination, an additional diagnosis of myofascial pain syndrome was rendered.  Furthermore, the Veteran's VA physicians also attributed his radiating left arm pain to radiculopathy from his cervical spine degenerative disc disease.  Upon VA examination in July 2007, the Veteran was diagnosed with both cervical radiculopathy and chronic left shoulder tendonitis with impingement.  

Although the record demonstrates that the Veteran's complaints of radiating pain and loss of sensation in the left upper extremity were at times associated with cervical radiculopathy, the weight of the evidence rules out a cervical etiology for his disability.  VA orthopedic and neurological examinations were performed in March 2011, and the examiners agreed that the Veteran's physical examinations and past MRIs were not indicative of a true neurological disability.  Instead, both VA examiners diagnosed the Veteran with chronic impingement of the left shoulder with an additional diagnosis of myofascial pain from the neurological examiner.  The Veteran's treating doctors at the VAMC have also determined that his left upper extremity is not due to neuropathy or radiculopathy from his cervical spine.  Although cervical myelopathy was suspected during an April 2011 neurosurgery consultation, a September 2011 MRI showed no evidence of cord compression.  In October 2011, the Veteran was examined as part of a neurological consultation and cervical myelopathy was ruled out.  The neurologist determined that the Veteran's occasional position dependent transient hand numbness was most likely transient peripheral nerve entrapment.  

Thus, the Board finds that cervical radiculopathy or neuropathy has been ruled out as the appropriate diagnosis to account for the Veteran's symptoms involving his left arm.  In contrast, the Veteran has continued to receive treatment throughout the claims period for chronic left shoulder tendonitis with impingement and myofascial pain syndrome with a more recent diagnosis of transient peripheral nerve entrapment.  The Board therefore finds that the record establishes the presence of a current disability to account for the Veteran's reports of symptoms including pain radiating from his left shoulder to left fingers, and tingling, numbness, and sensory loss of the left upper extremity.  

The Board will now turn to the Veteran's contentions regarding service connection for the diagnosed left upper extremity conditions on a direct basis.  The Veteran has reported that his left arm was injured during service in 1977 at the same time his left clavicle was fractured.  Service records are negative for evidence of complaints or treatment pertaining to the Veteran's left upper extremity, but document the Veteran's fracture of the left clavicle due to injury in April 1977.  Although service records do not show that the Veteran injured his arm at the time of his clavicle fracture, the Veteran is competent to report injuries that occurred during service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Resolving all doubt in the Veteran's favor, the Board finds that the second element of service connection-an in-service injury to the cervical spine-is established. 

With respect to whether the record demonstrates a link between the Veteran's current disability and in-service injury, service and post-service treatment records do not indicate such a link.  As noted above, the Veteran's service records are completely negative for treatment or complaints pertaining to his left arm, and his upper extremities were normal upon examination for separation in November 1977.  There is also no evidence of complaints related to pain in the left arm until May 2000, almost 25 years after the Veteran's separation from active duty and in-service injury.  

The Veteran has also not reported a clear continuity of symptoms since service.  During a recent October 2011 neurology consultation at the VAMC he reported the onset of left arm numbness in service with symptoms since that time, but testified in June 2010 that he believed his disability was secondary to the service-connected clavicle fracture.  Additionally, during the January 2004 nerve conduction study and March 2011 VA neurological examination, the Veteran provided a more recent history of left arm pain during the last 10-15 years.  Service treatment records also lessen the credibility of the Veteran's reported history as they are devoid of any complaints or treatment related to the left arm.  The Board finds that the Veteran's inconsistent statements regarding the history of his disability coupled with the lack of clinical evidence for almost 25 years after service renders his reported history of left arm pain and numbness since service not credible.  See Buchanan 451 F.3d 1331 at 1331(holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

There is also no competent medical evidence in support of the Veteran's claim.  The only medical opinion of record addressing service connection on a direct basis, that of the VA examiner who performed the March 2011 neurological examination, weighs against the claim.  After examining the Veteran and reviewing the claims file, the March 2011 VA neurological examiner found that the Veteran's myofascial pain and impingement were not due to his in-service injury in 1977 based on the presentation and history of the disability.  None of the Veteran's other physicians have provided a medical opinion in support of the claim, and there is simply to competent medical evidence in favor of the claim for service connection on a direct basis.  

The Board has considered the statements of the Veteran connecting his left upper extremity to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr, 21 Vet. App. at 303; see Grover 12 Vet. App. at 112.  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of left arm radiating pain and numbness, but has determined that his reported history is not credible.  In any event, the Veteran's opinion as to the cause of his symptoms simply cannot be accepted as competent evidence.  See Jandreau 492 F.3d at 1376-1377; Buchanan, 451 F.3d at 1336.

The weight of the competent evidence is clearly against a grant of service connection as directly related to active duty service.  The Board must now determine whether service connection is warranted on a secondary basis.  

The Veteran contends that his service-connected residuals of a left clavicle fracture have caused or aggravated his left upper extremity disability, diagnosed as tendonitis with impingement, myofascial pain syndrome, and transient peripheral nerve entrapment.  There is no competent evidence in support of the Veteran's claim for secondary service connection.  In fact, the only medical opinion of record pertaining to secondary service connection, that of the March 2011 VA orthopedic examiner, weighs against the claim.  After reviewing the claims file and examining the Veteran, the March 2011 VA examiner concluded that there was no connection between the Veteran's service-connected clavicle fracture and chronic impingement syndrome.  The disability was characterized as age-related, and the examiner noted that there was no documentation or evidence to relate the Veteran's condition to a remote fracture of the clavicle.  As such, there was no residual deficit from the clavicle fracture to include the Veteran's neurological-like complaints pertaining to his left arm.  The Board finds that the medical opinion against the claim clearly outweighs the Veteran's lay assertions regarding a link between the cervical spine disability and clavicle fracture, and service connection on a secondary basis is not warranted.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's left upper extremity disability was incurred secondary to the service-connected left clavicle fracture or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


Reduction of Rating for Left Clavicle Fracture

Service connection for residuals of a left clavicle fracture was awarded in a September 1979 rating decision.  An initial 10 percent evaluation was assigned effective July 9, 1979.  An increased 40 percent evaluation was later granted in an October 2004 rating decision effective July 30, 2004.  In February 2006, the Veteran filed a claim to increase his current disability rating, contending that his clavicle fracture residuals had worsened.  Instead, in the September 2007 rating decision, the RO determined that the Veteran's disability had improved and the disability rating for residuals of a left clavicle fracture was reduced from 40 percent to 10 percent effective December 1, 2007.  The Veteran contends that an increased rating, to include restoration of the previous 40 percent evaluation, is warranted due to chronic pain and limitation of motion caused by his clavicle fracture.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, the Board must determine whether the reduction of the Veteran's evaluation for the service-connected left clavicle fracture from 40 percent to 10 percent was proper.  The provisions of 38 C.F.R. § 3.105(e) allow for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

A February 2007 rating decision proposed to reduce the evaluation for the Veteran's service-connected clavicle fracture to 0 percent.  A letter accompanying the February 2007 rating decision informed the Veteran he had 60 days to submit evidence and to request a hearing.  The Veteran responded with a March 2007 statement requesting a hearing to discuss the proposed reduction.  The hearing was performed as an informal conference with RO personnel in June 2007, and the Veteran reported that he believed the VA examination of his left clavicle performed in May 2006 was not adequate.  The RO agreed to order a new examination, and the Veteran's clavicle was re-examined in July 2007.  Then in the September 2007 rating decision on appeal, the RO reduced the rating for the left clavicle fracture to 10 percent disabling, effective December 1, 2007.  The Board, therefore, finds that VA has complied with the procedural requirements of 38 C.F.R. § 3.105(e) with respect the claim.

The 40 percent evaluation for the Veteran's left clavicle was in effect from July 30, 2004 to November 30, 2007.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) provide that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court identified general regulatory requirements which are applicable to all rating reductions, including those which have been in effect for less than five years.  Id at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

The record is not entirely clear as to the diagnostic code used to rate the Veteran's residuals of a left (non-dominant) clavicle fracture as 40 percent disabling.  The 40 percent evaluation was assigned in an October 2004 rating decision, and while the code sheet and narrative associated with the rating decision indicate that the 40 percent evaluation was assigned under Diagnostic Code 5201, the maximum possible rating for the minor arm under this diagnostic code is only 30 percent.  Under Diagnostic Code 5201, 20 percent evaluations are warranted for limitation of motion of the major and minor arms at the shoulder level.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm and a 20 percent evaluation for the minor arm.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major arm and a 30 percent evaluation for the minor arm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5201.  

Although Diagnostic Code 5201 only provides for a maximum 30 percent rating for limitation of motion of the minor arm, the October 2004 rating decision indicates that additional compensation was granted based on objective evidence of functional loss due to pain, weakened movement, and flare-ups.  The RO, therefore, assigned a rating in excess of the maximum possible under the Diagnostic Code 5201 for the minor arm.  It appears that the RO found that the Veteran's left clavicle fracture most nearly approximated limitation of motion of the dominant (i.e. major) arm, as no other diagnostic codes are identified as the basis for the 40 percent evaluation.  

Although there is a lack of clarity surrounding the assignment of a 40 percent evaluation in the October 2004 rating decision, the question currently before the Board is whether the Veteran's disability demonstrated improvement at the time of the reduction in September 2007.  The Board finds that the evidence supports a finding of material improvement in the Veteran's residuals of a left clavicle fracture at the time of September 2007 rating decision.  Treatment records and various VA examination reports demonstrate that the Veteran experienced a decrease in pain associated with his left clavicle fracture and improved range of motion and function at the time of the reduction.  

The assignment of an increased 40 percent evaluation for the Veteran's residuals of a clavicle fracture was based on the findings of a September 2004 VA examination.  At that time, the Veteran complained of constant shoulder pain and was diagnosed with malunion of the mid-left clavicle.  Range of motion was very limited; flexion was possible to 35 degrees, abduction to 25 degrees, and external and internal rotation was limited to 0 degrees.  The examiner noted that the Veteran was in tears at the end of range of motion testing due to pain.  The Veteran also stated that he did not use his left arm much, however, this loss of function was associated with his then-diagnosed cervical radiculopathy. 

In contrast, VA examinations conducted in association with the September 2007 reduction of the Veteran's rating to 10 percent demonstrate an improved disability picture.  During a July 2005 VA examination, the Veteran reported that he experienced shoulder pain, but was noted to have been involved in a March 2005 motor vehicle accident that exacerbated his symptoms.  Nevertheless, range of motion had improved with flexion and abduction to 45 degrees and external and internal rotation to 90 degrees, all with pain at the endpoint.  The Veteran was unable to perform more than three repetitions of range of motion testing, but this was due to the left shoulder girdle muscle giving out due to spasms possibly caused by whiplash.  There was no pain over the clavicle or shoulder joint during testing, and the VA examiner characterized the clavicle and shoulder examination as normal.  

The Veteran's clavicle showed even more improvement upon VA examination in May 2006.  He had no complaints related to his clavicle at that time, and only reported pain in his neck and left arm.  The Veteran was described as right-handed and exhibited asymptomatic normal range of motion.  The VA examiner found that the examination was unremarkable and stated that X-rays showed a well-healed old fracture of the mid-clavicle with no current residuals.  

Just prior to the reduction of his disability, the Veteran was again examined in July 2007.  At that time, he complained of diffuse pain in the left shoulder with flare-ups due to activities such as reaching, pushing, and pulling.  The Veteran was self-sufficient except for overhead activities and driving.  There was no malunion of the joint, and range of motion testing showed flexion to 100 degrees, abduction to 90 degrees, and external and internal rotation to 40 degrees.  The Veteran experienced increased pain during repetitive testing, but there was no additional loss of motion.  The diagnosis was an old healed fracture of the left clavicle with no abnormalities upon X-ray.  

The VA examinations conducted prior to the reduction of the rating for the left clavicle clearly demonstrate an improvement in range of motion and a reduction in pain associated with the service-connected disability.  Although the Veteran may have experienced increased pain during this period with respect to his nonservice-connected neck and left arm pain, it is clear that pain and other symptoms associated with his left clavicle fracture decreased.  This finding is also supported by the Veteran's treatment records from the North Texas VAMC; during the applicable period the Veteran was seen for multiple complaints related to his neck pain and neurological-like symptoms of the left arm, but the Veteran did not report any left clavicle pain.  

It is also clear that the Veteran experienced improvement in his ability to function under ordinary conditions of life and work.  Aside from the obvious improvement to functioning from the decreased pain and improvement in shoulder motion, the May 2006 VA examiner found that the Veteran had no restrictions to his usual occupation or daily activities due to residuals of the clavicle fracture, though he avoided heavy lifting and sudden movements of his head due to neck pain.  There were no other restrictions of his shoulder.  The July 2007 VA examiner similarly noted that the Veteran limited his overhead work and driving, but no other limitations to work or daily activities were identified.  

The Board has also considered the statements of the Veteran regarding the severity of his left clavicle fracture.  In an April 2008 statement, he argued that his left clavicle had not improved and had actually resulted in additional disabilities.  However, as discussed above, the Board has determined that the Veteran's cervical spine and left arm conditions are not secondary to the service-connected clavicle fracture.  In addition, even in the body of his April 2008 statement, the Veteran's complaints of pain and limitation of function universally pertain to his nonservice-connected disabilities.  In a second April 2008 letter, the Veteran also stated that he was unable to lift his arm above shoulder level, but in accordance with Diagnostic Code 5201, this demonstrates improvement in limitation of motion and function compared to the criteria for a 40 percent rating.  

Finally, the Board finds that even with consideration of the functional factors detailed in 38 C.F.R. § 4.40 and § 4.45, the weight of the evidence clearly establishes that the Veteran's residuals of a left clavicle fracture had improved at the time of the September 2007 reduction.  The Veteran's complaints of pain during range of motion testing (if any) were considered by the July 2005, May 2006, and July 2007 VA examiners, and limitation of motion of the shoulder was reported with pain at the endpoint.  The Veteran complained of flare-ups of pain at the July 2007 VA examination, but they were relieved with postural breaks.  The VA examiners also addressed whether there was any additional pain or loss of motion during repetitive testing.  The Board therefore concludes that a fair preponderance of the evidence demonstrates that the Veteran's residuals of a left clavicle fracture showed improvement in both symptoms and function at the time of the September 2007 rating decision reducing his disability rating from 40 percent to 10 percent.  Accordingly, restoration of the 40 percent evaluation from December 1, 2007 is not warranted.  

The Board must now determine whether the Veteran's left clavicle disability has manifested symptoms that most nearly approximate a rating in excess of 10 percent.  After review of the evidence, the Board finds that an increased 20 percent rating is warranted for the Veteran's disability under Diagnostic Code 5201 for limitation of motion of the arm.  As noted above, a 20 percent evaluation is assigned for limitation of motion of the major or minor arm when motion is possible to the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Upon VA examination in July 2007 and March 2011, the Veteran manifested limitation of motion consistent with the shoulder level.  The findings of the July 2007 VA examination are detailed above, and in March 2011 the Veteran manifested forward flexion to 90 degrees, abduction to 75 degrees, external rotation to 45 degrees, and internal rotation to 60 degrees with pain at the endpoint.  For VA purposes, range of motion at the shoulder level is consistent with flexion and abduction to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  The Veteran also stated in April 2008 that he was unable to move his shoulder above shoulder level.  A 20 percent evaluation is therefore appropriate for the Veteran's residuals of a left clavicle fracture from December 1, 2007.  

A rating in excess of 20 percent is not warranted as the Veteran's residuals of a clavicle fracture do not most nearly approximate the criteria for an increased rating under Diagnostic Code 5201 or the other criteria for evaluating the shoulder and arm.  A maximum 30 percent rating is possible under Diagnostic Code 5201, but only for motion of the minor arm that is limited to 25 degrees from the side.  The Veteran has consistently manifested motion of the left arm well above 25 degrees during the claims period, even with consideration of relevant functional factors.  The March 2011 VA examiner also concluded that the Veteran had no residual functional deficit from his clavicle fracture and the disability itself was characterized as post-healed.  

While ratings in excess of 20 percent are also possible under Diagnostic Codes 5200 and 5202, it is clear that the Veteran does not manifest ankylosis or impairment of the scapula or humerus.  The Veteran was diagnosed with moderate malunion by the March 2011 VA examiner, but Diagnostic Code 5203 for rating impairment of the clavicle or scapula only provides for a 10 percent rating for malunion of the minor arm.  There is also no evidence of dislocation, nonunion, or fibrous union of the scapula or humerus as contemplated by Diagnostic Codes 5202 and 5203.  

The Board has also considered whether a separate rating for neurological manifestation of the disability is warranted as these symptoms are separate and distinct from the criteria contemplated by Diagnostic Code 5201.  See 38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that separate ratings may be assigned for different manifestations due to a single injury).  While the Veteran has reported experiencing numbness and radiating pain of the left arm, the Board has already determined that these symptoms are not associated with the service-connected residuals of a left clavicle fracture.  This finding was based partly on the conclusions of the March 2011 VA examiner, who specifically found that the Veteran's clavicle fracture did not cause impingement of the nerve going to the arm and there was no evidence of a neurological injury.  A separate rating for neurological impairment is therefore not warranted.  

Thus, the reduction of the Veteran's disability evaluation from 40 percent in the September 2007 rating decision was appropriate as the residuals of a left clavicle fracture manifested material improvement.  From December 1, 2007, the effective date of the reduction, an evaluation of 20 percent should be assigned based on limitation of the left arm at shoulder level.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of a clavicle fracture are manifested by symptoms such as pain, some limitation of motion, and moderate malunion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board also finds that remand or referral of a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU) is not appropriate in this case in accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  In this case, the record is negative for evidence that the Veteran is unemployable due to residuals of a left clavicle fracture.  He is not in receipt of Social Security disability benefits due to this disability and has not contended that he retired from his position at the Dallas VAMC due to problems with his service-connected clavicle fracture.  There is no medical evidence that the Veteran's clavicle fracture interfered with his employment, and remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2006 and June 2006 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in March 2006 and June 2006 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his claim for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  

The Veteran has contended that his left upper extremity disability was incurred secondary to service-connected residuals of a left clavicle fracture.  In testimony to the Board in June 2010, the Veteran specifically argued that his claimed left arm condition was etiologically related to his service-connected left clavicle fracture.  The Veteran has, therefore, demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided proper VA examinations with a VA orthopedist and neurologist in March 2011 in response to his claims.

The Board also finds that VA has complied with the June 2010 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted and asked to identify all health care providers who had treated his claimed disabilities.  The Veteran responded in November 2010 that records pertaining to his claim were available from the Dallas VAMC.  Records of this treatment were associated with the Veteran's paper and virtual claims file.  Records from the SSA were also added to the claims file and the Veteran was provided VA orthopedic and neurological examinations in March 2011.  The case was then readjudicated in a March 2012 supplemental statement of the case.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a chronic disability of the left upper extremity, to include radiculopathy of the neck and left shoulder as secondary to the service-connected residuals of a left clavicle fracture, is denied. 

Entitlement to restoration of a 40 percent rating for residuals of a left clavicle fracture from December 1, 2007, is denied.

Entitlement to a 20 percent rating, but not higher, for residuals of a left clavicle fracture from December 1, 2007, is granted subject to controlling regulations applicable to the payment of monetary benefits. 


REMAND

The Board finds that additional development is necessary before a decision can be rendered with respect to the claim for entitlement to service connection for a cervical spine disability.  The Veteran's contentions regarding this claim are two-fold; first, he contends that service connection is warranted for a cervical spine disability as it was incurred due to an injury during active duty service that also fractured his left clavicle.  The Veteran also contends that service connection is warranted for the cervical spine disability as secondary to the service-connected residuals of the left clavicle fracture.  

The Board finds that a VA examination should be provided to determine the nature and etiology of the Veteran's claimed cervical spine disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  Service treatment records document an in-service injury that caused a fractured left clavicle fracture.  In light of the established in-service injury, the Board finds that a VA medical opinion should be obtained to determine whether the Veteran's current disability is etiologically related to the in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting the threshold for getting an examination under the VCAA is low).

Additionally, the Veteran should be provided notice that complies with the VCAA regarding the claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate the claim for entitlement to service connection for a cervical spine disability, to include service connection on a secondary basis.  Allow him a reasonable opportunity to respond. 

2.  Afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed cervical spine disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records and the medical opinions in support of the claims, as well as the Veteran's own lay history, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed cervical spine disabilities are etiologically related to any incident of the Veteran's active service, to include the April 1977 injury that fractured the Veteran's left clavicle. 

A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claim for entitlement to service connection for a cervical spine disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


